—In an action, in effect, for a separation, the defendant wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated July 27, 1999, which, inter alia, awarded her only $200 per week in maintenance.
Ordered that the order is modified, on the facts, by deleting from the fourth decretal paragraph thereof the words “in excess of $200 per week, on and after May 4, 1999,” and substituting therefor the words “in excess of $250 per week, from May 4, 1999, to July 27, 1999, and in excess of $200 per week, on and after July 27, 1999”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
It is well settled that “[t]he court may order maintenance in such amount as justice requires, considering, inter alia, the standard of living of the parties * * * the distribution of marital property, the duration of the marriage, the health of the *432parties, the present and future earning capacity of both parties, the ability of the party seeking maintenance to become self-supporting, and the reduced or lost lifetime earning capacity of the party seeking maintenance” (Kret v Kret, 222 AD2d 412). The amount and duration of maintenance is a matter committed to the sound discretion of the trial court (see, Gulotta v Gulotta, 215 AD2d 724; Feldman v Feldman, 194 AD2d 207, 217-218; Sperling v Sperling, 165 AD2d 338, 341). Contrary to the defendant’s contention, under the circumstances of this case, the trial court providently exercised its discretion in awarding her only $200 per week in maintenance.
The plaintiff correctly concedes, however, that the Supreme Court erred in calculating the amount of reimbursement of certain overpayments made to the defendant, and the order is therefore modified accordingly.
The defendant’s remaining contentions are without merit. Altman, J. P., Goldstein, H. Miller and Smith, JJ., concur. [As amended by unpublished order entered May 30, 2001.]